Citation Nr: 0819720	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  04-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a migraine headache 
disability, to include as secondary to degenerative joint 
disease lumbosacral spine with coccygodynia, with deformity 
(lumbar spine disability).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The veteran had active service from January 1954 to January 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the veteran had not 
submitted new and material evidence to re-open his claim for 
entitlement to service connection for migraines.

In August 2006 the Board remanded the veteran's claim to 
reopen a claim of service connection for migraines so that he 
could be provided with notice pursuant to 38 U.S.C.A. § 
5103(a) (2007).   In August 2007 the Board found that the 
veteran had submitted new and material evidence in the form 
of medical treatises and reopened the veteran's claim for 
service connection for migraine headaches.  The Board then 
remanded the veteran's current claim for a VA medical 
examination and opinion re etiology.  


FINDING OF FACT

There is no competent medical evidence of record which 
indicates that the veteran's current migraine headache 
disability is related to service or that it is secondary to 
the veteran's service-connected lumbar spine disability.  


CONCLUSION OF LAW

A migraine headache disability was not incurred in or 
aggravated by service, nor was it caused or aggravated by the 
veteran's service-connected lumbar spine disability.  38 
U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2003 and post-adjudication notice by 
letter dated in September 2006.  The notifications 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a VA medical 
examination and opinion as to the nature and etiology of the 
claimed disability.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a migraine headache 
disability, including as secondary to his service-connected 
lumbar spine disability.  The veteran and his attorney 
contend that his migraine headaches are caused by his spinal 
condition.  Likewise, the veteran has contended that he has 
experienced headaches since his back injury in service in 
1954.  There are numerous letters from the veteran's friends 
and family that note that he suffered from headaches 
following service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2006); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran currently has a migraine 
headache disability.  A VA medical treatment report dated in 
January 1977 indicates that the veteran had a fever, severe 
headaches, and photophobia, and following treatment he was 
diagnosed with residuals of a viral syndrome and discharged 
to his home.  VA treatment records dated in June 1995 and 
June 2000 note that the veteran was diagnosed with migraines.  
A VA examination was conducted in December 2007.  The 
examiner diagnosed migraine headaches.  

Service medical records (SMRs) do not show any in-service 
complaints, findings, or diagnoses of migraines or other 
variety of headaches.  The veteran's January 1956 separation 
examination found upon clinical evaluation that the veteran 
had a normal neurologic system, and under a summary of 
defects and diagnoses there is no mention of migraine 
headaches.    

Additionally, there is simply no competent medical evidence 
that the veteran's migraine headache disability is related to 
service on a direct or secondary basis.  

A VA medical examination was conducted in December 2007.  The 
examiner noted that she reviewed the veteran's claims file 
and intensively reviewed his service medical records and VA 
medical progress notes.  The veteran reported that for the 
past 12 months he has had weekly migraine headaches.  A 
physical examination was conducted and a diagnosis of 
migraine headaches was given.  The examiner opined that it 
was less likely than not that the veteran's migraine 
headaches are related to or aggravated by his military 
service or to his service-connected lumbar spine condition.  
The rationale for the examiner's opinion included the fact 
that there is no medical literature to substantiate a lumbar 
spine condition causing or aggravating migraine headaches.  

The veteran submitted numerous medical articles which he 
contends show that his lumbar spine disability causes his 
migraine headaches.  An abstract from an article from the 
Saint Louis University Health Sciences Center dated in May 
1994 notes that it was found that headaches are a common 
concomitant of back pain, and that while the prevalence of 
migraine in female patients was significantly higher than the 
population prevalence for females in the United States, this 
was not true for male patients.  A second article from the 
Back Clinic, Ringe, Denmark dated in May 2003, noted that 
there is a positive association between headache/migraine and 
low back pain.  It was further noted that the nature of the 
relationship between low back pain and migraine headaches was 
still unclear.  

These articles do not provide the needed nexus in this claim.  
Generic texts, such as the ones offered, which do not address 
the facts of this particular veteran's case, do not 
constitute competent medical evidence of causality.  See 
Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 
8 Vet. App. 459 (1996).  

Regarding the veteran's claim that his migraine headache 
disability is directly related to service, the negative 
evidence in this case outweighs the positive.  The veteran's 
SMRs indicate that there was no incurrence of migraine 
headaches during service.  There is, in fact, no competent 
medical evidence of record indicating a relationship between 
the veteran's migraine headaches and any disease or event in 
service.  Despite the veteran's contentions, the medical 
evidence of record does not show any treatment for any 
variety of headaches until January 1977, which was more than 
20 years following his separation from service.  The passage 
of 20 years before any evidence of the disability is of 
record weighs heavily against a finding that such disability 
is related to service on a direct basis.  See 38 C.F.R. 
§§ 3.307, 3.309; Savage v. Gober, 10 Vet. App. 488 (1997); 
see also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Although the veteran has argued that his current diagnosis is 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the veteran's lay assertions have 
been considered, they do not outweigh the opinion of the 
December 2007 VA examiner, which clearly indicates that is 
less likely as not that the veteran's migraine headaches are 
related to, or aggravated by, service, and the medical 
evidence of record, which shows that the veteran did not 
develop migraine headaches until many years after service.  

Similarly, regarding the veteran's claim that his migraine 
headaches are secondary to his service-connected lumbar spine 
disability, the negative evidence in this case again 
outweighs the positive.  Although the veteran has argued that 
his current migraine headaches are secondary to his service-
connected lumbar spine disability, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492; Grivois v. Brown, 6 Vet. App. 
136.  Though the veteran's lay assertions and medical 
articles have been considered, they do not outweigh the 
opinion of the December 2007 VA examiner, which clearly 
indicates that it is less likely than not that the veteran's 
migraine headaches are related to his service-connected 
lumbar spine condition.  The December 2007 examiner noted 
that she carefully reviewed the veteran's claims file and 
that there is no medical literature to substantiate a lumber 
spine condition causing or aggravating migraine headaches.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
migraine headache disability is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a migraine headache 
disability, to include as secondary to a lumbar spine 
disability, is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


